                                                                                                                                                          EJ-130
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number and address):                                                FOR COURT USE ONLY
 Concepcion E. Lozano-Batista, Bar No. 227227
 Tracy L. Mainguy, Bar No. 176928
 Weinberg, Roger & Rosenfeld
 1001 Marina Village Pkwy, Ste. 200
 Alameda, California 94501-1091
             TELEPHONE NO.:        510-337-1001            FAX NO.: 510-337-1023
            E-MAIL ADDRESS:        tmainguy@unioncounsel.net
    ATTORNEY FOR (Name):           Plaintiffs
    X      ATTORNEY FOR             X JUDGMENT CREDITOR   ASSIGNEE OF RECORD

 USDC NORTHERN DISTRICT OF CALIFORNIA
           STREET ADDRESS:    450 Golden Gate Ave.
        MAILING ADDRESS:
        CITY AND ZIP CODE:    San Francisco, CA 94102
             BRANCH NAME:

     PLAINTIFF: The           Board of Trustees, et al.

  DEFENDANT:          Michael Heavey Construction, Inc., et al.
                                                                                                           CASE NUMBER:
                          X        EXECUTION (Money Judgment)
     WRIT                                                                                                  3:18-cv-06119-JSC
                                   POSSESSION OF       Personal Property
      OF                                               Real Property                           Limited Civil Case                Small Claims Case
                                   SALE                                                    X   Unlimited Civil Case              Other
1. To the Sheriff or Marshal of the County of: Northern District of California
    You are directed to enforce the judgment described below with daily interest and your costs as provided by law.

2. To any registered process server: You are authorized to serve this writ only in accord with CCP 699.080 or CCP 715.040.
3. (Name): See attached.
    is the      X      judgment creditor           assignee of record          whose address is shown on this form above the court's name.

4. Judgment debtor (name, type of legal entity stated in                 9.          See next page for information on real or personal property to be
   judgment if not a natural person, and last known                                  delivered under a writ of possession or sold under a writ of sale.
   address):                                                           10.           This writ is issued on a sister-state judgment.
     Michael Heavey Construction, Inc.                                 11.    Total judgment . . . . . . . . . . . . . . . . . . . $    330,542.44
                                                                       12.    Costs after judgment (per filed order or
     4342 3rd Street
                                                                              memo CCP 685.090) . . . . . . . . . . . . . . $               107.00
     San Francisco, CA 94124
                                                                       13.    Subtotal (add 11 and 12) . . . . . . . . . . . . $        330,649.44
                                                                       14.    Credits . . . . . . . . . . . . . . . . . . . . . . . . $  25,000.00
                                                                       15.    Subtotal (subtract 14 from 13) . . . . . . . . $          305,649.44
                                                                       16.    Interest after judgment (per filed affidavit
                                                                              CCP 685.050) (not on GC 6103.5 fees). . . $                 2,530.00
              X
             Additional judgment debtors on next page
                                                      17.                     Fee for issuance of writ . . . . . . . . . . . . . $            0.00
5. Judgment entered on (date): May 1, 2019
                                                      18.                     Total (add 15, 16, and 17) . . . . . . . . . . . $        308,179.44
6.     Judgment renewed on (dates):                   19.                     Levying officer:
                                                                              (a) Add daily interest from date of writ
7. Notice of sale under this writ                                                 (at the legal rate on 15) (not on
   a. X has not been requested.                                                   GC 6103.5 fees) of . . . . . . . . .                $      22.00
   b.       has been requested (see next page).                               (b) Pay directly to court costs included in
8.       Joint debtor information on next page.                                   11 and 17 (GC 6103.5, 68637;
                                                                                  CCP 699.520(i)) . . . . . . . . . . . . . .         $       0.00
  [SEAL]
                                                                        20.        The amounts called for in items 11–19 are different for each debtor.
                                                                                   These amounts are stated for each debtor on Attachment 20.



                                             Issued on (date): 11/20/2019               Clerk, by                                                        , Deputy


                                                 NOTICE TO PERSON SERVED: SEE NEXT PAGE FOR IMPORTANT INFORMATION.
                                                                                                                                                           Page 1 of 2
Form Approved for Optional Use                                                                                    Code of Civil Procedure, §§ 699.520, 712.010, 715.010
  Judicial Council of California                                  WRIT OF EXECUTION                                                         Government Code, § 6103.5
 EJ-130 [Rev. January 1, 2012]
                                                                                                                                      EJ-130
       PLAINTIFF:       The Board of Trustees, et al.                                             CASE NUMBER:

                                                                                                  3:18-cv-06119-JSC
    DEFENDANT:          Michael Heavey Construction, Inc., et al.
                                                      — Items continued from page 1—
21.     X     Additional judgment debtor (name, type of legal entity stated
              in judgment if not a natural person, and last known address):

      Michael B. Heavey                                                                Noreen Bridget Boyle
      250 Santa Paula Ave                                                              aka Noreen Bridget Heavey
      San Francisco, CA 94127                                                          250 Santa Paula Ave
                                                                                       San Francisco, CA 94127
22.           Notice of sale has been requested by (name and address):




23.           Joint debtor was declared bound by the judgment (CCP 989–994)
              a. on (date):                                               a. on (date):
              b. name, type of legal entity stated in judgment if not a   b. name, type of legal entity stated in judgment if not
                 natural person, and last known address of joint debtor:     a natural person, and last known address of joint debtor:




              c.           additional costs against certain joint debtors (itemize):


24.           (Writ of Possession or Writ of Sale) Judgment was entered for the following:
              a.        Possession of real property: The complaint was filed on (date):
                        (Check (1) or (2)):
                        (1)        The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46.
                                   The judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
                        (2)        The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
                                   (a) $                       was the daily rental value on the date the complaint was filed.
                                   (b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following
                                        dates (specify):
              b.        Possession of personal property.
                              If delivery cannot be had, then for the value (itemize in 24e) specified in the judgment or supplemental order.
              c.        Sale of personal property.
              d.        Sale of real property.
              e.   Description of property:



                                                       NOTICE TO PERSON SERVED
   WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (Form EJ-150).
   WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
   officer will make a demand upon you for the property. If custody is not obtained following demand, the judgment may be enforced
   as a money judgment for the value of the property specified in the judgment or in a supplemental order.
   WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
   occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
   property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on
   the premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
   judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the
   time the judgment creditor takes possession of the premises.
       A Claim of Right to Possession form accompanies this writ (unless the Summons was served in compliance with CCP 415.46).
EJ-130 [Rev. January 1, 2012]                                                                                                         Page 2 of 2
                                                                 WRIT OF EXECUTION
   PETITIONER/PLAINTIFF:   The Board of Trustees, et al.                        CASE NUMBER:

RESPONDENT/DEFENDANT:      Michael Heavey Construction, Inc., et al.            3:18-cv-06119-JSC

Judgment Creditor (name and address):

The Board of Trustees in their capacities as Trustees of the Laborers Health and Welfare Trust Fund for
Northern California; Laborers Vacation-Holiday Trust Fund for Northern California; Laborers Pension Trust
Fund for Northern California; and Laborers Training and Retraining Trust Fund for Northern California.

220 Campus Lane
Fairfield, CA 94534-1499
